                                                                     USDCSDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC:#: . . . ._ _ _ _ __
YOUNG MIN LEE,                                                       DATE'FI~ED: 2. /I);. i(l

                                     Plaintiff,
                                                                     No. 17-cv-9502 (NSR)
       -against-                                                     OPINION & ORDER

NEW KANG SUH INC. and MYUNG SOOK CHOI,
                      Defendants.


NELSON S. ROMAN, United States District Judge


       Plaintiff Young Min Lee brings this action against Defendants New Kang Suh Inc. and

Myung Sook Choi. ("Complaint," ECF No. 1.) Plaintiff asserts claims for violations of the Fair

Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq., and New York Labor Law. Presently

before the Court is Defendants' motion to dismiss pursuant to Federal Rules of Civil Procedure

Rule 12(b)(6). (ECF No. 14.) For the following reasons, Defendants' motion is GRANTED.


                                            BACKGROUND

       The following facts are derived from the Complaint or documents Plaintiff was aware of

before she initiated this suit and are assumed to be true for the purposes of this motion.

       From 2001 until she was terminated on June 15, 2017, Plaintiff worked for Defendants as

a waitress. (Compl.   ,r 11.)   Shortly after her termination, on June 29, 2017, Plaintiff signed a

Settlement Agreement and General Release ("Agreement") with Defendants which stated that all

claims relating to Plaintiffs employment were resolved and settled in exchange for a payment of

$17,000 to Plaintiff. (Deel. in Supp. of Mot. to Dismiss, Ex. B, ECF No.16.) During her

employment, Plaintiff worked approximately sixty and a half hours per week. (Compl.          ,r 12.)
Plaintiff was paid a flat daily rate of $55 from 2001 until 2015 and then $60 from 2015 until her

termination. (Id.   ,r,r 13   14.)

       Plaintiff was never provided with overtime compensation or "spread of hours"

compensation for shifts lasting longer than ten hours. (Id.     ,r,r 15 -   16.) Defendants did not

provide Plaintiff with a wage notice at the time of her hiring. (Id.        ,r 17.)   In fact, Defendants

knowingly and willfully deprived their other employees of overtime and spread of hours

compensation. (Id.     ,r,r 25 -26.) Plaintiff initiated this case on December 4, 2017 on her own
behalf and on behalf of all others similarly situated. (Id.   ,r 1.)
                                        LEGAL STANDARD

       To survive a Rule 12(b)(6) motion, a complaint must plead "enough facts to state a claim

to relief that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the factual content pleaded allows a court "to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). "While legal conclusions can provide the framework of a complaint,

they must be supported by factual allegations." Id. at 679. In considering a 12(b)(6) motion, a

court must take all material factual allegations as true and draw reasonable inferences in the non-

moving party's favor, but a court is "not bound to accept as true a legal conclusion couched as a

factual allegation." Id. at 678 (quoting Twombly, 550 U.S. at 555) (internal quotation marks

omitted). A court also need not credit "mere conclusory statements" or "[t]hreadbare recitals of

the elements of a cause of action." Id.

        Further, a court is generally confined to the facts alleged in the complaint for the

purposes of considering a motion to dismiss pursuant to 12(b)(6). Cartee Indus. v. Sum Holding

L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents attached to the



                                                   2
complaint, statements or documents incorporated into the complaint by reference, matters of

which judicial notice may be taken, public records, and documents that the plaintiff either

possessed or knew about, such as the Agreement, and relied upon, in bringing the suit. See

Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013).

                                             DISCUSSION

          Defendants move to dismiss Plaintiff's Complaint because Parties already resolved this

dispute through a private settlement agreement entered into before the initiation of this case.

          Releases are contracts under New York law, and releases are enforceable when the

language of the release is clear and unambiguous. Weiss, Peck & Greer, L.L.C. v. Robinson,

No. 03-CV-209(RWS), 2003 WL 1396436, at *4 (S.D.N.Y. Mar. 19, 2003); Booth v. 3669

Delaware, Inc., 92 N.Y.2d 934, 935 (1998). Settlement agreements and releases entered into

under Federal Rule of Civil Procedure 41 1 in FLSA cases require approval from a district court

or the Department of Labor to take effect. Cheeks v. Freeport Pancake House, Inc., 796 F .3d

199,206 (2d Cir. 2015). 2 This extra protection is warranted because the FLSA was intended to

"remedy the evil of overwork by ensuring workers were adequately compensated for long hours,

as well as by applying financial pressure on employers to reduce overtime." Id. (internal

quotation marks omitted) (quoting Chao v. Gotham Registry, Inc., 514 F.3d 280,285 (2d Cir.

2008)). The purpose of the FLSA "was to secure for the lowest paid segment of the nation's

workers a subsistence wage." Id. at 202 (quoting D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 116

(1946).




          1
        Rule 41 applies to dismissal of actions pending before a court. Fed R. Civ. P. Rule 41.
          2
        Cheeks is "confined to the Rule 41 context." Barnhill v. Fred Stark Estate, No. 15-CV-3360(BMC), 2015
WL 5680145, at *1 (E.D.N.Y. Sept. 24, 2015); see Gaughan v. Rubenstein, 261 F. Supp. 3d 390,400 (S.D.N.Y.
2017).

                                                      3
       However, the Second Circuit has not yet ruled on whether settlement agreements for

FLSA-related claims entered into prior to litigation require district court or Department of Labor

approval. At least one district court in this Circuit has addressed the issue. In Gaughan v.

Rubenstein, the parties executed a settlement agreement in which the plaintiff agreed to release

any and all claims, including those related to employment, against the defendant. 261 F. Supp.

3d 390, 397 (S.D.N.Y. 2017). The plaintiff later brought a complaint raising FLSA and New

York Labor Law claims against the defendant for the same conduct covered in the agreement.

Id. After considering the circumstances surrounding the pre-litigation settlement, the court

upheld the settlement agreement because there was "no reason to view that agreement as the

product of one-sided bargaining." Id. at 402. Based on the analysis in Gaughan and in

consideration of the employee-friendly purpose of the FLSA, the Court finds that settlement

agreements for FLSA-related claims entered into prior to litigation should be analyzed on a case-

by-case basis.

       Here, Plaintiffs Complaint contains no facts surrounding the circumstances of the

Agreement. While the Court may infer that the Agreement was suspect considering that it was

entered into days after Plaintiff was terminated from a job she had held for over a decade, such

an inference is insufficient to show that the Court should not enforce the release in the

Agreement. Because of the lack of allegations about the Agreement in the Complaint, the Court

is left to only consider the Agreement itself.

        The Agreement is a facially enforceable contract. An enforceable contract requires an

offer, acceptance, consideration, mutual assent, and an intent to be bound. Stone v. Sutton View

Capital, LLC, No. 17-CV-1574(VEC), 2017 WL 6311692, at *4 n.7 (S.D.N.Y. Dec. 8, 2017).

All of those elements appear to be present in the Agreement. Presumably, there was an offer to



                                                 4
release Defendants from Plaintiffs employment claims which was accepted. In consideration of

the release, Plaintiff received $17,000. Finally, both Parties signed the Agreement which

indicates both that they each assented and intended to be bound. With nothing to impugn the

validity of the Agreement and no allegations in the Complaint suggesting that the Agreement

was the result of one-sided bargaining, the Court must enforce the Agreement and dismiss

Plaintiffs Complaint.

                                        CONCLUSION

         For the foregoing reasons, Defendants' motion to dismiss is GRANTED with leave to

replead consistent with this Opinion no later than March 18, 2019. Failure to timely file an

amended complaint will result in the closure of this case. The Clerk of the Court is respectfully

directed to terminate the motion at ECF No. 14.



Dated:    February ~2019                                    SO ORDERED:
          White Plains, New York



                                                        NELSON S. ROMAN
                                                      United States District Judge




                                                  5
